Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  “is” or some other, alternate wording is missing from “wherein said at least one thrust reverser door --is-- controlled by the piston system”; a similar issue also appears in line 3 between “system” and “configured”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "said at least one lock system” in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 establishes “a lock system” in line 9 but this is not synonymous with the Claim 8 recitations; it is suggested that Claim 1 be amended (by adding --at least one-- before “lock system”) to provide antecedent basis for the Claim 8 recitations.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cassez et al. (US 3895779).
Regarding Claim 10,
A hydraulic system including:
a first return line (with 37, Fig. 4) having a first check valve (38) therein; and
a second return line (with 56) having a second check valve (57) therein;
wherein the first return line and the second return line are in fluid communication via a fluid restrictor (61) upstream of the first and second check valves (Fig. 4).

Allowable Subject Matter
Claims 1-7 are allowed.
Claims 8-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
 	The following is a statement of reasons for the indication of allowable subject matter: Regarding Claim 1, the instant invention comprises, in conjunction with the other claimed features, a hydraulic thrust reverser system (TRAS) including: a second return line having a second check valve therein;

	Regarding the prior art, Scholz (US 4391409) teaches a hydraulic thrust reverser system (TRAS) including: a first return line (with 110) having a first check valve (110) therein; and a second return line (with 120); wherein the first return line extends from a piston system (with 40, 42, 44, 46, 48, 50) of the TRAS, the piston system being for moving at least one thrust reverser door (with 10, 12); and
wherein the second return line extends from a lock system (with 160, 162) of the TRAS, the lock system being for controlling locks (160, 162) to selectively prevent the movement of the at least one thrust reverser door. However Scholz lacks a second return line having a second check valve therein, wherein the first return line and the second return line are in fluid communication with each other via a fluid restrictor located upstream of the first and second check valves. It would not have been obvious to modify Scholz with the other cited prior art of record to arrive at the applicant’s instant invention.  	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247.  The examiner can normally be reached on Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathaniel Wiehe can be reached on 571-272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL QUANDT/Examiner, Art Unit 3745     

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745 
February 11, 2021